        Case 1:20-cv-01375-BAM Document 3 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JULIO SANDOVAL,                                       Case No. 1:20-cv-01375-BAM (PC)
12                          Plaintiff,                      ORDER ADMINISTRATIVELY CLOSING
                                                            INSTANT CASE AS OPENED IN ERROR
13              v.
14    DIAZ, et al.,
15                          Defendants.
16

17             Plaintiff Julio Sandoval (“Plaintiff”) is a state prisoner proceeding pro se in this civil

18   rights action pursuant to 42 U.S.C. § 1983. This action was filed on September 28, 2020. (ECF

19   No. 1.)

20             On September 14, 2020, Plaintiff filed a nearly identical complaint in Sandoval v. Diaz,

21   Case No. 1:20-cv-01314-BAM (PC). Therefore, it appears that the instant action, Case No. 1:20-

22   cv-01375-BAM, is duplicative of the first action, and was opened in error. As a result, the Court

23   directs the Clerk of the Court to correct this administrative error by closing the incorrectly-opened

24   new case.

25             Plaintiff is informed that he should continue to respond to orders issued in Case No. 1:20-

26   cv-01314-BAM regarding the claims raised in his complaint. That case remains open at this

27   time and is not affected by this order. In addition, Plaintiff will not be charged the filing fee

28   for this incorrectly-opened case. If Plaintiff wishes to add or change the allegations in his original
                                                           1
        Case 1:20-cv-01375-BAM Document 3 Filed 09/30/20 Page 2 of 2

 1   complaint, he should do so by filing the proposed amended complaint together with a motion to

 2   amend in Case No. 1:20-cv-01314-BAM, not by filing a new complaint, which will open a new

 3   action.

 4             Accordingly, IT IS HEREBY ORDERED that:

 5      1. The Clerk of the Court shall ADMINISTRATIVELY CLOSE Case No. 1:20-cv-01375-

 6             BAM;

 7      2. All pending motions in this matter, if any, are terminated.

 8
     IT IS SO ORDERED.
 9

10      Dated:        September 30, 2020                     /s/ Barbara   A. McAuliffe        _
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
